DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are pending:
		Claims 1-12 are rejected. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,117,076 in view of Maier (CH 668096). Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding claim 1, the patent claims recite a removable downspout filter for installation into a downspout (see patent claim 1), the removable downspout filter comprising a filter basket with attached face plate (see patent claim 1), wherein the face plate comprises side flaps configured to wrap around sidewalls (plurality of sidewalls; see patent claim 1) of the downspout and frictionally engage the sidewalls (i.e. plurality of sidewalls) of the downspout when the downspout filter is installed (see patent claim 1).
	The patent claims do not recite said side flaps are curved.
	In a related field of endeavor, Maier teaches a gutter flap for down-pipes (see Entire Abstract) comprising side flaps (Fig. 1, clamping legs 14; see pg. 3) that are curved (see Figs. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the side flaps of the patent claims by making said shape curved as disclosed by Maier because it provides the benefit of securing with a resilient clamping force (Maier, see pg. 2). 
	Regarding claim 2, the patent claims and Maier teach the removable downspout filter of claim 1, wherein the face plate comprises a pivot flap (see patent claim 2). 
	Regarding claim 3, the patent claims and Maier teach the removable downspout filter of claim 2, wherein the pivot flap is a bent narrow extension of the face plate (see patent claim 3).  
	Regarding claim 4, the patent claims and Maier teach the removable downspout filter of claim 3, where the face plate comprises a handle flap (see patent claim 4).  
	Regarding claim 5, the patent claims and Maier teach the removable downspout filter of claim 4, wherein the handle flap is a bent narrow extension of the face plate (see patent claim 5).  
	Regarding claim 6, the patent claims and Maier teach the removable downspout filter of claim 1, wherein the filter basket is manufactured from perforated metal (see patent claim 6).  
	Regarding claim 7, the patent claims and Maier teach the removable downspout filter of claim 1, wherein the filter basket is mesh (see patent claim 7).  
	Regarding claim 8, the patent claims and Maier teach the removable downspout filter of claim 1, wherein the face plate is configured to resemble a downspout (see patent claim 8).
	Regarding claim 9, the patent claims and Maier teach a filtered downspout comprising a section of downspout with the removable downspout filter of claim 5 installed therein (see patent claim 9).  
	Regarding claim 10, the patent claims and Maier teach the filtered downspout of claim 9, comprising a funnel element installed in the section above the removable downspout filter (see patent claim 11).
	Regarding claim 11, the patent claims and Maier teach the filtered downspout of claim 10, wherein the removable downspout filter is held in place by folded in flaps of a portion of the section of the downspout (see patent claim 11).
	Regarding claim 12, the patent claims and Maier teach a kit comprising the removable downspout filter of claim 5 and instructions for use (see patent claim 11). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rogman (USPN 5,230,798) in view of Maier (CH 668096).
	Regarding claim 1, Rogman teaches a removable downspout filter (Fig. 1, detachable door 12; C2/L34-38) for installation into a downspout (for installation is recited as an intended use), the removable downspout filter (i.e. detachable door 12) comprising a filter basket (Fig. 2, receptacle 13; see C4/L1-10) with attached face plate (corresponds to the front of detachable door 12 shown in Fig. 1), wherein the face plate (i.e. front of detachable door 12) comprises side flaps (corresponds to sides of detachable door 12 shown in Figs. 1-2) configured to wrap around sidewalls of the downspout (Fig. 1, leaf trap assembly 10; see C2/L25-30) when the downspout filter is installed (see Fig. 1).  
	Rogman does not teach that said side flaps are curved; and said side flaps configured to frictionally engage the sidewalls of the downspout when the downspout filter is installed.  
	In a related field of endeavor, Maier teaches a gutter flap for down-pipes (see Entire Abstract) comprising side flaps that are curved; and side flaps configured to frictionally engage the sidewalls of the downspout (“clamps the flap part securely to the circumference of the cuff”; see pg. 2; “clamp” is defined as “a device designed to bind or constrict or to press two or more parts together so as hold them firmly” therefore the clamping legs fictionally engage; see NPL of – clamp definition) when the downspout filter is installed (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sidewalls of Rogman by making said shape curved in order to configure the side flaps to fictionally engage as disclosed by Maier because it provides the benefit of securing with a resilient clamping force (Maier, see pg. 2). Therefore, it would have been obvious to eliminate the catch (securing means) of Rogman because Modified Rogman includes securing means (i.e. curved side flaps). See MPEP 2144.04 (II) A. 

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (CH 668096) in view of Rogman (USPN 5,230,798).
	Regarding claim 1, Maier teaches a removable downspout (Fig. 1, flap part/portion 38; see pg. 3) (said flap part/portion removable/detachable as shown in Figs. 1-2) for installation into a downspout (for installation is recited as an intended use), the removable downspout (i.e. flap part/portion 38) comprising an attached face plate (corresponds to the front of flap part/portion 38), wherein the face plate (i.e. front of flap part/portion 38) comprises curved side flaps (Fig. 1, clamping legs 14; see pg. 3) configured to wrap around a sidewall of the downspout (Fig. 1, downpipe 66; see pg. 3) and frictionally engage the sidewall of the downspout (“clamps the flap part securely to the circumference of the cuff”; see pg. 2; “clamp” is defined as “a device designed to bind or constrict or to press two or more parts together so as hold them firmly” therefore the clamping legs fictionally engage; see NPL of – clamp definition) when the downspout is installed (see Fig. 2).  
	Maier does not teach that said removable downspout is a filter comprising a filter basket and said downspout comprising multiple sidewalls. 
	In a related field of endeavor, Rogman teaches a leaf trap assembly (see Entire Abstract) comprising a removable downspout (Fig. 4 main body 15; see C3/L9-11) that is a filter comprising a filter basket (Fig. 2, receptacle 13; see C4/L1-3) and said downspout (i.e. main body 15) comprising multiple sidewalls (see Figs. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the removable downspout of Maier by incorporating a filter such that the removable downspout is a filter as disclosed by Rogman because by doing so provides the capability for convenient removal and dumping of collected solid matter in downspouts (Rogman, see C1/L4-10).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the downspout of Maier by changing said shape to provide multiple side walls as disclosed by Rogman because it is known that a hollow body can take the form of different shapes (Rogman, see C2/L50-60). The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	Regarding claim 2, Maier and Rogman teach the removable downspout filter of claim 1, wherein the face plate (Maier, i.e. the front of flap part/portion 38) comprises a pivot flap (“pivot axis of the flap 40”; Maier, see pg. 3).  
	Regarding claim 6, Maier and Rogman teach the removable downspout filter of claim 1, wherein the filter basket (Rogman, i.e. receptacle 13) is manufactured from perforated metal (“the receptacle…mesh material, e.g. a metal screen”; Rogman, C3/L59-65; mesh is perforated).  
	Regarding claim 7, Maier and Rogman teach the removable downspout filter of claim 1, wherein the filter basket (Rogman, i.e. receptacle 13) is mesh (“the receptacle…a mesh material”; Rogman, C3/L59-65).   
	Regarding claim 8, Maier and Rogman teach the removable downspout filter of claim 1, wherein the face plate (Maier, i.e. the front of flap part/portion 38) is configured to resemble a downspout (Maier, i.e. downpipe 66) (Maier, see Fig. 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (CH 668096) in view of Rogman (USPN 5,230,798) and further in view of Pirard (BE 1011223). 
	Regarding claim 3, Maier and Rogman teach the removable downspout filter of claim 2.
	The combination of references does not teach wherein said pivot flap is a bent narrow extension of the face plate.  
	In a related field of endeavor, Pirard teaches a receptacle for filtering water (Abstract, lines 1-11) comprising a pivot flap (Figs. 1-2, horizontal shoulder 10; pg. 3) is a bent narrow extension of the face plate (Fig. 1, valve face 8; see pg. 3) (shoulder 10 having a bent shape and extension of the valve face 8 as shown in Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the pivot means (flap comprising rivet joints) of Maier with the pivot means (flap comprising bent narrow extension) as disclosed by Pirard because it is the simple substitution of one known pivot means with another known pivot means obviously resulting in a suitable pivot means for allowing a device to rotate about a horizontal axis with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (CH 668096) in view of Rogman (USPN 5,230,798) in view of Pirard (BE 1011223) and further in view of Fox (USPN 9,416,543).
	Regarding claim 4, Maier, Rogman and Pirard teach the removable downspout filter of claim 3, where the face plate comprises a handle flap.  
	In a related field of endeavor, Fox teaches a downspout debris trap (Abstract, lines 1-10) wherein the face plate (Fig. 9, first segment 64; see C9/L10-15) comprises a handle flap (Fig. 9, protrusion 68; see C9/L10-20).
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the face plate of Maier by incorporating a handle as disclosed by Fox because said handle provides the benefit of assisting a user in removing a panel (i.e. face plate) (Fox, see C9/L10-20). 
	Regarding claim 5, Maier, Rogman, Pirard and Fox teach the removable downspout filter of claim 4, wherein the handle flap (Fox, i.e. protrusion 68) is a bent narrow extension of the face plate (Fox, i.e. first segment 64) (the protrusion 68 is a bent/angled narrow extension of first segment 64 as shown in Fig. 9 of Fox).
	Regarding claim 9, Maier, Rogman, Pirard and Fox teach a filtered downspout comprising a section of downspout (corresponds to a section/portion of standpipe 66; Maier, see Fig. 1) with the removable downspout (Maier, i.e. flap part/portion 38) filter (Rogman, i.e. receptacle 13) of claim 5 installed therein.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (CH 668096) in view of Rogman (USPN 5,230,798) in view of Pirard (BE 1011223) in view of Fox (USPN 9,416,543) and further in view of Yates (USPN 7,895,793).
	Regarding claim 10, Maier, Rogman, Pirard and Fox teach the filtered downspout of claim 9.
	The combination of references does not teach a funnel element installed in the section above the removable downspout filter.  
	In a related field of endeavor, Yates teaches a downspout assembly (see Entire Abstract) comprising a funnel element (Fig. 1, downspout funnel 19; see C2/L1-10) installed in a section above (corresponds to a top section shown in Fig. 1) a removable downspout filter (Fig. 4, strainer mesh 5; see C2/L20-30) (the funnel 19 is located above a strainer mesh 5 shown in Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify downspout apparatus of Maier by incorporating a funnel element in a section above as disclosed by Yates because said funnel provides the benefit of facilitating large volumes of flow during heavy rain conditions preventing overflow into the downspout assembly (Yates, C2/L65-C3/L5). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (CH 668096) in view of Rogman (USPN 5,230,798) in view of Pirard (BE 1011223) in view of Fox (USPN 9,416,543) and further in view of Aquabarrel (NPL document – attached).
	Regarding claim 12, Maier, Rogman, Pirard and Fox teach the kit comprising the removable downspout filter of claim 5.   
	The combination of references does not teach that said kit comprises instructions for use. 
	 Aquabarrel teaches a kit comprising the removable downspout filter and instructions for use (pgs. 1-4 teaches a kit for a downspout filter and instructions for use).
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify removable downspout filter of Rogman (as modified by Pirard) such that the removable downspout is a kit with instructions as disclosed by Aquabarrel because it is known in the art that downspout filters are commercially sold and packaged as kits with instructions. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim or as suggested per Examiner’s Amendment below and any intervening claims.
The following claim 11 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A removable downspout filter for installation into a downspout, the removable downspout filter comprising a filter basket with attached face plate, wherein the face plate comprises curved side flaps configured to wrap around the downspout and hold the removable downspout filter in place when the removable downspout filter is installed by frictionally engaging (1) the sidewalls of the downspout by the curved side flaps and (2) folded in flaps of the downspout by sidewalls of the filter basket.
The following is a statement of reasons for the indication of allowable subject matter: 	Regarding claim 11, Maier, Rogman, Pirard, Fox and Yates teach the filtered downspout of claim 10.
	The combination of references does not teach wherein the removable downspout filter is held in place by folded in flaps of a portion of the section of the downspout. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the downspout of Maier (as modified by Rogman, Pirard, Fox and Yates) to incorporate folded-in flaps because there is no motivation or suggestion to do so. Thus claim 11 is indicated as allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778